By the whole Court.
At common law, minors of the age of discretion, are bound by their contracts for necessaries; none would otherwise trust them, and they would be in worse condition than persons of full age.
How far persons under the government of parents, masters, or guardians, were, by the late statute, disabled to make any contracts or bargains, which should be valid against them, it is not necessary in this case to determine; for the minor here was not in that predicament. The guardianship of Mr. Williams, by virtue of the appoinment made when she was nine years of age,. could continue only till she arrived at twelve, and was of age to choose for herself.— The surety given for his faithful guardianship could hold no longer; and no subsequent acquiescence, or implied choice on the part of the minor, could continue him her legal guardian, without an allowance-of the judge of Probate, and new security given. Without surety, there can be no guardianship, conformable to the statute.
*253Upon tbe facts found, therefore, in this verdict, the law is with the plaintiff.
This judgment was afterwards reversed in the Supreme Court of Errors.